DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/21 has been entered. 
Terminal Disclaimer
The terminal disclaimer filed on 8/18/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 8,034,061 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection over Khairkhanan et al. US 2003/0212432 in view of Amplatz et al. US 5944738.  Khairkhanan et al. teaches in a different embodiment of a medical device for occluding a left atrial appendage, the medical device having an occluder body defining a recessed conical surface at a proximal wall of the occluder body, such that, in an implanted condition of the medical device, the distal end portion of the occluder body is positioned within the cavity defined by the LAA, a cylindrical or tapered side wall of the occluder body is in contact with the tissue of the LAA and the recessed conical surface faces away from the cavity defined by the LAA.  Examiner notes that Khairkhanan et al. discloses a distal end 190 and a proximal end 192 being identified, however, the designation proximal or distal is not intended to indicate any particular anatomical orientation or deployment orientation within the 

    PNG
    media_image1.png
    439
    494
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 8-10 and 12-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khairkhanan et al. US 2003/0212432 in view of Amplatz et al. US 5944738.
Regarding claims 1, 3, Khairkhanan et al. discloses a medical device for occluding a left atrial appendage (“LAA”), the medical device comprising:
a self-expandable occluder body 10 (paragraph 0046, spokes are self-expandable and biased radially outward following deployment) having a scaffolding structure (spokes 17 or struts 210, figures 4, 6), the occluder body is formed as a laser-cut or etched tube (paragraph 0047, 0073; spokes laser cut from a tube stock, or laser cut sheet rolled into a tubular structure), being formed of nitinol (paragraph 0047) and being cylindrical or tapered (figure 4, occluding lobe 11 being tapered toward cylindrical portion of the body 210), the medical device having a proximal end portion and a distal end portion (distal end 190, proximal end 192, paragraph 0054), the distal end portion configured to be at least partially positioned within a cavity defined by the LAA (paragraphs 0012, 0056, retained within the LAA for occlusion); 
a proximal end fastener 222 coupled to the proximal end portion of the medical device (shown in figure 6, 7A, 11; Examiner notes that the device may be formed with or without stabilizing member lobe 194, paragraph 0069);
a distal end fastener 191 coupled the distal end portion of the medical device (figures 4, 6); and
an occlusion material 15 coupled to the scaffolding structure (figures 4, 6; barrier 15, paragraph 0048, 0078),
wherein the occluder body has a plurality of retention hooks (retention structures 195) configured to penetrate into a wall of the LAA (paragraph 0056), each of the retention hooks having an 
Khairkhanan et al. fails to disclose the proximal end fastener of the occluding device being threaded for reversible coupling to a delivery system.
Amplatz et al. teaches a occluding medical device capable of being placed within the left atrial appendage, the device comprising an occluder body (disc 12 of occluder 10, figures 3, 7), a proximal end fastener 30 coupled to the proximal end portion of a medical device (figure 7), the proximal end fastener being threaded (threaded bore 34, column 10, lines 32-33) for reversibly coupling to a delivery system (column 10, lines 36-38) to allow the operator to retract or reposition the device as required or control the manner in which the medical device is deployed (column 8, line 64-column 9, line 14), the occluder body for use in the heart defining a recessed conical surface at a proximal wall of the occluder body to ensure contact with the heart wall for occlusion (figure 7, inner surface 20 of each disk may be concave or cupped, column 10, lines 2-5).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Khairkhanan et al. with a threaded proximal fastener and a recessed conical surface 
Regarding claim 2, Khairkhanan et al. discloses the plurality of retention hooks includes at least six retention hooks (for example, hooks on each of the 8 spokes shown in figure 7B; paragraph 0056; may be placed on every spoke, every second spoke, or provided with one or more anchors each, may be from about 3 to 40 spokes on the device, paragraph 0045). 
Regarding claims 8-10, Khairkhanan et al. and discloses the occlusion material (barrier 15), the layer of material being sutured to the scaffolding structure (paragraph 0048, sutured layers around spokes 17), the layer being sutured to a circumference of the scaffolding structure (figure 6, barrier material 15 may be formed around the outer circumference or surrounding occlusion lobe 11), but does not disclose the material being polyester. 
However, Amplatz et al. teaches on occluding device containing polyester fibers or a nylon fabric to increase its occluding ability (column 11, lines 54-56).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Khairkhanan et al. with a material made of polyester, as taught by Amplatz et al., to increase the occluding ability and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 12, Khairkhanan et al. discloses the plurality of retention hooks are outwardly projecting wires of the scaffolding structure (for example, hooks 195 shown extending from spokes 17, figure 7A). 

Regarding claim 14, Khairkhanan et al. discloses the distal end fastener being coupled to a plurality of wires of the scaffolding structure at the distal end portion of the medical device (for example, figure 11, wires or spokes 17 within distal end 190 within fastener hub 191).

Claims 4 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khairkhanan et al. US 2003/0212432 in view of Amplatz et al. US 5944738, as discussed above, and further in view of Greenhalgh et al. US 7122043.
Regarding claims 4 and 6, Khairkhanan et al. and Amplatz et al. disclose a medical device essentially as claimed, but fails to disclose the distal end fastener being formed of a radiopaque material for assisting a surgeon in positioning the medical device, the radiopaque material of the distal end fastener being a first radiopaque material, and the proximal end fastener being formed of a second radiopaque material. 
However, Greenhalgh et al. teaches a device for placement within the heart, the device having frame 305 comprised of a scaffolding structure (figure 30A), the device having a proximal end fastener, or collar 314 and a distal end fastener, or collar 324 (figure 30A), the distal and proximal end fasteners include tantalum markers or coating to improve radiopacity (column 14, lines 16-19) the radiopacity of a device allows fluoroscopic and x-ray techniques to be used in the position and orientation of the device during and after implantation (column 6, lines 56-59; describes gold filaments serving as radiopaque markers, however, the tantalum markers on the collars would serve in a similar manner as described). 
. 
Claims 5 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khairkhanan et al. US 2003/0212432 in view of Amplatz et al. US 5944738, as discussed above, and further in view of Greenhalgh et al. US 7122043 in view of Malecki et al. US 2006/0074410. 
Regarding claims 5 and 7, Khairkhanan et al., Amplatz et al. and Greenhalgh et al. disclose a medical device having radiopaque materials, and as discussed above, but fails to explicitly disclose the first and second radiopaque material comprises platinum, the distal end fastener having a passageway therethrough so that the medical device is configured for delivery over a guidewire. 
Greenhalgh et al. teaches a device for placement within the heart, the device being adapted to be placed over a guidewire 206 (figure 20).
Malecki et al. discloses a device for treatment of a heart defect, the device comprising a radiopaque marker (marker 1226, figure 2C; marker RO, figure 2G’; or markers 1340, figure 2G’’) to assist in visual orientation of the catheter under fluoroscopy, ultrasound, or other imaging modalities (paragraph 0087), markings may be made of materials such as tantalum, platinum or stainless steel (paragraph 0087).  
Therefore, it would have been obvious to modify Khairkhanan et al., Amplatz et al. and Greenhalgh et al. with a device to be placed over a guidewire, as taught by Greenhalgh et al., in order to guide the device during deployment, and with platinum radiopaque material, as taught by Malecki et al. since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 11 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khairkhanan et al. US 2003/0212432 in view of Amplatz et al. US 5944738 (hereafter Amplatz et al. ‘738) and further in view of Amplatz et al. US 2006/0241690 (hereafter Amplatz et al. ‘690).
Regarding claims 11 and 15, Khairkhanan et al. and Amplatz et al. ‘738 discloses the occluder body may be formed of tube stock and the spokes being expandable to form a shape, but fails to explicitly disclose the body being cylindrical or the distal end being substantially planar.
Amplatz et al. teaches an occluder body for occlusion of openings in a patient (paragraph 0031), having a bulbous shape (figure 10) or alternatively a cylindrical shape (figures 9), the walls of both configurations abut the tissue walls to hold the device in place (paragraph 0077-0078) the distal end portion of the device being substantially planar (faces 156 and 158) being flat to increase the ability of the device to block fluid flow past the device (paragraph 0076).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Khairkhanan et al. and Amplatz et al. ‘738 with a cylindrical body, as taught by Amplatz et al. ‘690, as it is known in the art to provide bulbous or alternatively cylindrical walls that abut the tissue to hold the device in place and planar faces to increase the ability to occlude or block fluid flow. 
Claims 16-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khairkhanan et al. US 2003/0212432 in view of Amplatz et al. US 2006/0241690 (hereafter Amplatz et al. ‘690) in view of Amplatz et al. US 5944738 (hereafter Amplatz et al. ‘738) in view of Greenhalgh et al. US 7122043. 
Regarding claims 16-20, Khairkhanan et al. discloses a medical device for occluding a left atrial appendage (“LAA”), the medical device comprising:

a proximal end fastener 222 coupled to a plurality of wires of the scaffolding at the proximal end portion (for example, figure 6, 7A, 11, wires or spokes 17, Examiner notes that the device may be formed with or without stabilizing member lobe 194, paragraph 0069); 
a distal end fastener 191 coupled to a plurality of wires of the scaffolding structure at the distal end portion of the medical device (figures 4, 6); and
an occlusion material 15 coupled to the scaffolding structure (figures 4, 6, 11; barrier 15, paragraph 0048, 0078), the occlusion material (barrier 15), the layer of material being sutured to the scaffolding structure (paragraph 0048, sutured layers around spokes 17), a periphery of the material being sutured to a circumference of the scaffolding structure (figure 6, barrier material 15 may be formed around the outer circumference or surrounding occlusion lobe 11,
wherein the occluder body has at least six retention hooks (for example, hooks on each of the 8 spokes shown in figure 7B; paragraph 0056; may be placed on every spoke, every second spoke, or provided with one or more anchors each, may be from about 3 to 40 spokes on the device, paragraph 0045) configured to penetrate into a wall of the LAA (paragraph 0056), each of the retention hooks 
Khairkhanan et al. fails to disclose the conical surface defining an angle relative to the proximal wall of the occluder, the angle being between 20 degrees and 70 degrees.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an angle of the concave surface to be between 20 and 70 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Khairkhanan et al. fails to disclose the proximal end fastener of the occluding device being threaded for reversible coupling to a delivery system, the distal end fastener being radiopaque, the occlusion material being a layer of polyester.
Amplatz et al. ‘690 teaches a occluding medical device capable of being placed within the left atrial appendage, the device comprising an occluder body 10 (figure 3), the distal end portion of the device being substantially planar (faces 156 and 158) being flat to increase the ability of the device to block fluid flow past the device (paragraph 0076), a proximal end fastener 26 coupled to the proximal 
Amplatz et al. ‘738 teaches a occluding medical device capable of being placed within the left atrial appendage, the device comprising an occluder body (disc 12 of occluder 10, figures 3, 7), a proximal end fastener 30 coupled to the proximal end portion of a medical device (figure 7), the proximal end fastener being threaded (threaded bore 34, column 10, lines 32-33) for reversibly coupling to a delivery system (column 10, lines 36-38) to allow the operator to retract or reposition the device as required or control the manner in which the medical device is deployed (column 8, line 64-column 9, line 14), and the occluding device containing polyester fibers or a nylon fabric to increase its occluding ability (column 11, lines 54-56).  
Greenhalgh et al. teaches a device for placement within the heart, the device having frame 305 comprised of a scaffolding structure (figure 30A), the device having a proximal end fastener, or collar 314 and a distal end fastener, or collar 324 (figure 30A), the distal and proximal end fasteners include tantalum markers or coating to improve radiopacity (column 14, lines 16-19) the radiopacity of a device allows fluoroscopic and x-ray techniques to be used in the position and orientation of the device during and after implantation (column 6, lines 56-59; describes gold filaments serving as radiopaque markers, however, the tantalum markers on the collars would serve in a similar manner as described).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Khairkhanan et al. with a distal end being substantially planar to block blood flow, and the proximal end fastener of the occluding device being threaded for reversibly coupling the device to a delivery system to allow the operator to retract or reposition the device as required or control the manner in which the medical device is deployed, as taught by Amplatz et al. ‘690, with an occluding 
Regarding claim 21, Khairkhanan et al. in view of Amplatz et al. ‘690, Amplatz et al. ‘738 and Greenhalgh et al., disclose wherein a longitudinal axis of the medical device passes through a center of the recessed conical surface, through the proximal end fastener, and through the distal end fastener (for example, Khairkhanan et al. discloses a longitudinal axis through the occluding members, and proximal and distal fasteners, figure 6; similarly in Amplatz et al. ‘690, figure 3, or in Amplatz et al. ‘738, figure 11).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Khairkhahan et al. 8657873 discloses an occlusion device having a conical proximal surface (figure 13J).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.C.L/               Examiner, Art Unit 3771               

/DIANE D YABUT/               Primary Examiner, Art Unit 3771